Danforth, J.
From the facts reported in this case it is a necessary inference that the parties and those under whom they severally claim were the owners of adjoining lots conveyed to them by deeds with sufficiently described lines, and that neither claimed title to any land beyond the lines thus described until the mistake in the location of the fence was discovered a short time and much less than twenty years before the commencement of this action.
The case is thus brought clearly within the principle settled in Worcester v. Lord, 56 Maine, 265, and cases there cited. Upon a re-examination of that decision we believe it to be sound and decisive of this. The ruling of the presiding justice was in accordance with this doctrine and there must be judgment for the plaintiff as ordered by him. Exceptions overruled.
Appleton, C. J., .Dickerson, Tiro-in, Peters and Libbey, JL, concurred.